Wagner v New York Cent. Mut. Fire Ins. Co. (2020 NY Slip Op 04058)





Wagner v New York Cent. Mut. Fire Ins. Co.


2020 NY Slip Op 04058


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, TROUTMAN, AND BANNISTER, JJ.


624 CA 19-02133

[*1]CHRISTINE WAGNER, PLAINTIFF-APPELLANT,
vNEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, DEFENDANT-RESPONDENT. 


GUSTAVE J. DETRAGLIA, JR., UTICA, FOR PLAINTIFF-APPELLANT. 
LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from a statement for judgment of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered July 30, 2019. The statement for judgment awarded plaintiff money damages upon a nonjury verdict. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court